         Case 4:20-cv-03484 Document 48 Filed on 03/19/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas
                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS                         ENTERED
                                 HOUSTON DIVISION                                 March 19, 2021
                                                                                Nathan Ochsner, Clerk

Fiesta Mart, LLC                            §
   Plaintiff,                               §
                                            §
V.                                          §      Civil Action 4:20−cv−03484
                                            §
Willis of Illinois, Inc., et al.            §
  Defendant.                                §


                                   SCHEDULING ORDER


1.   April 19, 2021                  AMENDMENTS TO PLEADINGS AND
                                     ADDITION OF NEW PARTIES
                                     Party requesting joinder will furnish a copy of this
                                     scheduling order to new parties.

                                     EXPERTS
2a. November 1, 2021                 Plaintiff, or party with the burden of proof, will
                                     designate expert witnesses in writing, listing the
                                     qualifications of each expert, the opinions the expert
                                     will present, and the bases for the opinions as required
                                     under Federal Rule of Civil Procedure 26(A)(2).

2b. December 1, 2021                 Defendant, or party with the burden of proof, will
                                     designate expert witnesses in writing, listing the
                                     qualifications of each expert, the opinions the expert
                                     will present, and the bases for the opinions as required
                                     under Federal Rule of Civil Procedure 26(A)(2).

3.   February 1, 2022                DISCOVERY
                                     Counsel may, by agreement continue discovery beyond
                                     the deadline. No continuance will be granted because
                                     of information acquired in post−deadline discovery.

4.   March 1, 2022                   MOTIONS DEADLINE
                                     Including any motion challenging an expert witness
                                     (only motions in limine on issues other than experts
                                     may be filed after this date). The motion deadline may
                                     not be changed by agreement.
        Case 4:20-cv-03484 Document 48 Filed on 03/19/21 in TXSD Page 2 of 2


                                       JOINT PRETRIAL ORDER
5a. June 17, 2022                      THE DEFENDANT shall supply the Plaintiff with a
                                       final version of its pretrial order by this date. (Where
                                       available, Defendant should supply Plaintiff with a
                                       computer disc).

5b. June 20, 2022                      THE PLAINTIFF is responsible for filing the pretrial
                                       order on this date. All Motions in Limine must also be
                                       filed by this date.

6.   June 24, 2022                     DOCKET CALL is set at 01:30 PM in Courtroom 9A.

7.   July 2022                         TRIAL
                                       Case is subject to being called to trial on short notice
                                       during this month.

7a. 4 days                             Estimated days to try

7b. Jury Trial                         Trial to be jury or non−jury.


     The Clerk shall enter this Order and provide a copy to all parties.

     SIGNED on March 19, 2021 at Houston, Texas.
